Case 2:19-cv-00056-RMP ECFNo. 13 _ filed 07/03/19 PagelD.115 Page iof1

SPOKANE COUNTY SUPERIOR COURT IN AND FOR THE STATE OF WASHINGTON

Haley Karnitz

VS.

American Medical Response Ambulance Service, Inc.
Respondent(s),

Petitioner(s), Case No.:18-2-05015-32
DECLARATION OF SERVICE

 

The undersigned, being first duly sworn on oath deposes and says: That he/she is now and at all times herein mentioned was a
resident of the United States, over the age of eighteen years, not a party to or interested in the above entitled action and competent
to be a witness therein.

That on 11/20/2018 at 2:54 PM at the address of 300 Deschutes Way SW. #304, Tumwater, within Thurston County, WA, the
undersigned duly served the following document(s): Summons; Complaint for Damages; Case Assignment Notice and Order in the
above entitled action upon American Medical Response Ambulance Service, Inc., by then and there personally delivering | true
and correct set(s) of the above documents into the hands of and leaving same with Cynthia Jones, Customer Service Associate for
Corporation Service Company, Registered Agent, who is authorized to accept service on behalf of the above.

Physical description of person served: Gender: Female | Race: White | Age: 40s | Height: 5'7" | Weight: 130 | Hair: Black

I declare under penalty of perjury under the laws of the state of WASHINGTON that the foregoing is true and correct.

— > _ ae

DATE: 11/21/2018 LAL ZZ LA EZ
TOTAL: $ 85.00 M. Anderson
T. Registered Process Server

License#: P| #4395 - Expiration Date: 11/29/2019

Seattle Legal Messengers

4201 Aurora Avenue N, #200

Seattle, WA 98103

(206) 443-0885

 

DECLARATION OF SERVICE 259097 PAGE 1
